Pedro Claudio, Jr., appeals from a judgment of a single justice of this court denying his petition for relief under G. L. c. 211, § 3. We affirm.
Claudio pleaded guilty in 1995 to multiple charges. On three separate occasions thereafter, he filed motions to withdraw his pleas, each of which was denied by the plea judge. In 2011, he appealed from the denial of the third such motion. The Appeals Court affirmed, and we denied further appellate review. Commonwealth v. Claudio, 83 Mass. App. Ct. 1108, S.C., 466 Mass. 1103 (2013). Along the way Claudio filed two petitions in the county court pursuant to G. L. c. 211, § 3 — one before his appeal was docketed in the Appeals Court, and one after the appeal had been decided and his application for further review was pending. Both petitions were denied. This is his appeal from the denial of the second petition.1
The single justice was correct to deny the petition. Claudio’s recourse, after his motion to withdraw his pleas was denied in the trial court, was to appeal to the Appeals Court and, if dissatisfied with the result there, to apply for further appellate review. See Mass. R. A. P. 27.1, as amended, 441 Mass. 1601 (2004). That is the normal appellate process; he fully availed himself of it. This court’s extraordinary power of general superintendence is not meant to be used in lieu of the normal process or to obtain an additional layer of review after the normal process has run its course. See Cruthird v. Commonwealth, 444 Mass. 1002 (2005); Votta v. Police Dep’t of Billerica, 444 Mass. 1001 (2005).

Judgment affirmed.


In his brief before the full court, he also appears to be asking, once again, for further appellate review of the Appeals Court’s decision. Further review has already been denied.